Title: Memorandum Books, 1817
From: Jefferson, Thomas
To: 


          1817.
          
            
              Jan.
               1. 
              
              Inclosed to Nichs. G. Dufief 50.D. to pay the 31.D. ante June 8. which Mr. Gibson did not remit and to pay for books lately ordered.
            
            
              
               6. 
              
              Deliverd. E. Bacon 65.D. to pay Isaac Hardin for 65. bush. of rye.
            
            
              
              Borrowed of E. Bacon 145.D.
            
            
              
               11. 
              
              Paid Rowland Goodman 55.D. on account.
            
            
              
               14. 
              
              Assumed to pay in Apr. or May to O. Callis’s estate 144.90 D. due to them from Mrs. Marks: also the taxes on her land.
            
            
              
               15. 
              
              Recd. from Th:J. Randolph 555.D.
            
            
              
              Delivered 555.D. to E. Bacon to pay D. F. Carr for 111. barrels of corn.
            
            
              
               19. 
              
              Inclosed to P. Gibson a renewal of my note in bank for 2000.D. dated Jan. 24. See ante Oct. 16.
            
            
              
              20.
              
                Pd.  Davis for mending gun lock 1.D.    Madeiras pr. shoes for J. Lilburne Jefferson 2.75.   
            
            
              
               21. 
              
              Hhd. exp. 1.D.
            
            
              
               26. 
              
              Inclosed to Joseph Milligan 20.D. on account.
            
            
              
              Inclosed to Wm. Duane 70.D. towit 60. for transln. of Tracy’s work ante Mar. 18. and 10.D. for Aurora to May 1. 1817.
            
            
              Feb.
               7. 
              
              Recd. of Craven Peyton an order on David & E. Anderson for 1500.D. as a loan for which I gave him my note for the same sum & interest payable on demand. Note the order was made payable to Thos. J. Randolph and I delivered it to him to replace 766.80 awarded agt. me for rent to the Hendersons, which he paid. 
            
            
              
               10. 
              
              Th:J. Randolph has paid for me my direct tax of the US. for 1816. in Albem. 141.20. 14. Hhd. xp. 1.
            
            
              
               15. 
              
              Recd. of Th:J. Randolph 40.D.
            
            
            
              
              Pd.  Logan for work on the clocks, to wit kitchen clock 4.D. black marble do. 4.D. white marble do. 5.D. great do. 19 D. = 32 D.
            
            
              
               21. 
              
              Hhd. exp. 1.D. 23. Do. 2.5.
            
            
              Mar.
               2. 
              
              Hhd. exp. 5.D.
            
            
              
               3. 
              
              Recd. of Th:J. Randolph 100.D.
            
            
              
              Pd. John Wynn for Charles Massie for cyder 37.67.
            
            
              
              Pd. E. Bacon for Wm. Hogg for 8. muttons & 2000 ℔ hay 44.D.
            
            
              
              Pd. do. for Monroe’s people for 1400. ℔ fodder 14.D.
            
            
              
              Pd. James Leitch for 18½ ℔ butter 6.16.
            
            
              
               4. 
              
              Pd. for carding wool at W. Meriwether’s 1.67.
            
            
              
               6. 
              
              Inclosed 12.50 to M. Fernagus de Gelone, N. Y. for books. 
            
            
              
               7. 
              
              Hhd. exp. 1.D.
            
            
              
               12. 
              
              Davy now finishes a kiln of coal measuring 10½ × 10½ × 12½ = 1378 cub. f. = 1034 bush. whic is 34. b. to the cord which at 5. cents pr. bush. to the cord is 1.72. See ante Aug. 23.
            
            
              
               11. 
              
              Inclosed 5.D. to Capt. Jos. Millar to buy corks.
            
            
              
               16. 
              
              Recd. of Th:J. Randolph 30.D.
            
            
              
               18. 
              
              Hhd. exp. 1.D.
            
            
              
               20. 
              
              Pd. Roland Goodman 8.D.
            
            
              
              Pd. Davy for the coal kiln ante Mar. 12. 1.75. Still owe him .05.
            
            
              Mar.
               27. 
              
              Hhd. xp. 1.D. 30. Do. 1.25 sewers 1.D.
            
            
              
               31. 
              
              Inclosed to J. Louis Fernagus de Gelone of New York 13.D. for books.
            
            
              Apr.
               1. 
              
              Fr. Eppes for expences 5.D. Hhd. exp. 1.D.
            
            
              
              Renewed my note in bank for the 4th. Apr. See ante Jan. 19.
            
            
              
               4. 
              
              Pd. E. Bacon (some time ago) for leather 5.D. 6 turkies 3.D.
            
            
              
              Recd. from Wormly .50.
            
            
              
               7. 
              
              Hhd. xp. .62½.
            
            
              
              Recd. of Valentine Wood Southall 250.D.
            
            
            
              
                Pd. E. Bacon  for Davd. Carr 200. b. oats @ 3/7½ 120.84    for Benj. Gilloch boot for a horse  40.    for J. A. Wilson by ord. Rol. Goodman   24.     184.84   
            
            
              
               8. 
              
              Pd. Elias Wells for meats & fish 2.84.
            
            
              
               13. 
              
              Hhd. xp. .75.
            
            
              
               15. 
              
              Drew on Gibson & Jeff. in favor of V. W. Southall for 250. D.
            
            
              
               16. 
              
              Enniscorthy. servt. .50 guide to Mr. Rives’s .50.
            
            
              
               17. 
              
              Rives’s vales 1.D. Powell’s horses 1.D. Lynchbg. pontage .90.
            
            
              
               19. 
              
              Cheese from Lynchbg. 1.D.
            
            
              
               24. 
              
              Settled with Nimrod Darnell, balance due him 130.96 for which gave him an ord. on Arch. Robertson.
            
            
              
               25. 
              
              Settled with Joel Yancey his compensation to wit.
            
            
              
                 1815. June  1. to Dec. 31. 150 D.  } and gave him my note    1816. Jan. 1. to Dec. 31. 400 D.   
            
            
              
               accdly. for 550.D. with interest on each sum from the day it became due until paid.
            
            
              
               26. 
              
              Drew on Arch. Robertson in favr. Wm. Miller for 50.D. and of Robert Miller for 50.D. on acct. of their wages. 
            
            
              
              Inclosed to Archibald Robertson an order on Gibson and Jefferson for 230.96 to reimburse the orders on him in favr. of Darnell, Wm. & Rob. Miller.
            
            
              
              Burwell gratuity 10.D. debts & vales Pop. For. 4.25.
            
            
              
               27. 
              
              Chilton’s lodging 2.25 Hunter’s brkft. 2.75. Flood’s oats 1.12½.
            
            
              
               28. 
              
              Buckingham C. H. lodging 7.12½.
            
            
              
                Warren.  ferrge. old and new 4.25 watermen .25.    Brown’s brkft. 2.5 (due yet Wormly’s lodgg.) = 24.50.   
            
            
              
              Cash on hand 27.10. 29. Hhd. exp. 1.D.
            
            
              May
               1. 
              
              Inclosed to J. W. Eppes an order on Gibson & Jefferson for 26.D. to pay for a barrel of Scuppernon wine bot. for me by Mr. Burton of Halifax N. C. 
            
            
            
              
               6. 
              
              Houshold xp. 1.D.
            
            
              
              Wrote to Joseph Darmsdat for 12. bar. herrings & 1. of shad and desired him to call on Mr. Gibson for the amount of these & of the last year’s like supply, not paid for.
            
            
              
               8. 
              
              Drew on Valentine W. Southall in favor of Drury Wood for 515.D. to wit 50. B. corn @ 6.D. 300.D. 258. b. oats 215.D.
            
            
              
               9. 
              
              Paid blacksmith in Charlottesville for mending an exchanged wheel 1.25.
            
            
              
               10. 
              
              Drew on V. W. Southall in favr. of Jer. A. Goodman for 50.D.
            
            
              
              Pd. for spun cotton 2.D.
            
            
              
               12. 
              
              Hhd. xp. .25.
            
            
              
               13. 
              
              Gave Charles Vest ord. on Gibson & Jefferson for 39.95. leather goods & portage.
            
            
              May
               15. 
              
              Of the 145.D. borrowed of E. Bacon ante Jan. 6. his own part was 49.52. The residue 95.48 belonged to his mother Mary Bacon, of which he has paid her 20.D. recd. from Wm. Fitz on my account, and I now draw on Mr. Southall for 25.D. further on her account.
            
            
              
               16. 
              
              Pd. Isaacs for hops 4.D. Hhd. exp. 1.D.
            
            
              
               17. 
              
              Pd. Roland Goodman on acct. 10.D. (his son).
            
            
              
              Drew on Gibson & Jeff. in favor of T. J. Randolph for 500.D.
            
            
              
               21. 
              
              Hhd. exp. 1.D.—Do. 1 D. borrowed of James Leitch 25.D.
            
            
              
               22. 
              
              Pd. Colclaser on exchange of cows 8.D.
            
            
              
               24. 
              
              Hhd. xp. 1.D.
            
            
              
              Renewed my standing note at the bank of Virginia for 2000.D. (ante Apr. 1.) payable June 6.
            
            
              
              Note Mr. Gibson has obtained for me from the same bank an additional note of 2000.D. which sum he has remitted for me to Leroy & Bayard, of N. Y. agents of Van Staphorsts & Hubbard in discharge of the 1st. of 3. instalments for an antient debt,
            
            
              
               D   to wit 1817. May 7. 2083.20 } 18. May 7. 2083.20   with int. @ 6. p.c. from Jan. 1. 1816 till paid.   19. May 7. 2083.20    
            
            
              
               25. 
              
              Desired Mr. Gibson to remit the deficiency of principal, to wit 83.20 & the int. which together will be about 260.D.
            
            
              
              Hhd. exp. 6.D.
            
            
            
              
               27. 
              
              Pd. David Isaacs .17 balance for hops ante May 16.
            
            
              
              Pd. Nace cleaning sewers 1.D.
            
            
              June
               2. 
              
               Gave  York overseer of Jas. Monroe order on V. W. Southall for 120.D. price of 2. mules bot. last year. Not pd. to York.
            
            
              
              Gave Dr. Frank Carr ord. on Gibson & Jeff. for 164.D. amount of his medical account.
            
            
              Witheld
                
              
              Gave John Rogers ord. on Gibson & Jeff. for 84.D. for 96. b. oats @ 5/3. Hhd. exp. 1.D.
            
            
              
              3.
              
               D cDrew on Gibson & Jefferson for 160.08 in favor of Lancelot 
            
            
              
              Minor to pay a debt of Hastings Marks to Colo. Callis’s estate.
            
            
              
              Bought a horse (Traveller) of E. Bacon, a light bay, with a star in the forehead and small snip on the nose, right hindfoot white. Got by a Medly & Fitzpartner horse out of a Traveller mare. 3. y. old last spring. Price 120.D. with interest from the 1st. day of this month.
            
            
              
               8. 
              
              E. Bacon recd. the 120.D. ante June 2. from Southall & York. Not thinking himself authorized to recieve it, E. Bacon withheld the ord. in favr. of Rogers & pd. him 84.D. of the money recd. from Southall, and I now direct him to pay the 32.D. remaining to Mary Bacon (ante May 15) after which there remains due to her 16.97. Monroe still unpaid.
            
            
              
               9. 
              
              Borrowed of James Leitch 25.D. and lent them to J. Barnes.
            
            
              
               10. 
              
              Desired Mr. Barnes to pay it to National Intelligencer which I believe is unpaid from Oct. 31. 13.
            
            
              
              Inclosed to J. H. Craven for butter 1.D. Hhd. exp. 5.D.
            
            
              June
               10. 
              
              P. Gibson has remitted to J. Vaughan for me 400.D. of which I desired J. Vaughan to remit 135.D. to Debures freres booksellers of Paris and 265.D. to Cathalan of Marseilles of which last sum 65.D. is for Th:J. Randolph. 
            
            
              
               16. 
              
              Recd. of V. W. Southall 100.D.
            
            
              
              Pd. James Leitch the 50.D. ante May 21. & June 9.
            
            
              
              Pd. Alexr. Garrett for a deer bell .50.
            
            
            
              
              17.
              
                Pd. Ed. Bacon  for Mary Bacon the 16.97  ante June 8. and    for Branham & Jones 5.25   
            
            
              
              Pd. Roland Goodman 10.D.
            
            
              
              Inclosed to L. H. Girardin for books 14.D. Hhd. exp. 1.D.
            
            
              
               18. 
              
              Recd. from V. W. Southall 100.D.—hhd. xp. 3.D.
            
            
              
               19. 
              
              Inclosed to Genl. Wm. Duane 5.D. which pays his Aurora account up to May 1. 18.
            
            
              
              Inclosed to Joseph Gale of Raleigh 24.D. claimed as 8. years arrearages of Raleigh Register, for which I had not considered myself as a subscriber since Feb. 9. 1809. ante.
            
            
              
              Inclosed to Fernagus de Gelone of N. Y. 15.D. for books.
            
            
              
               22. 
              
              Nace sewers 1.D. 25. Hhd. exp. 1.D.
            
            
              
               27. 
              
              Recd. of V. W. Southall 80.D. and gave him an order on Gibson & Jefferson for 990.D. to wit, ante May 8. 515 + 10. 50. + 15. 25. + June 2. 120. + 16. 100 + 18. 100 + 27. 80. = 990.
            
            
              
               28. 
              
              Inclosed to John Vaughan 70.D. to replace what he had pd. to Stephen Girard for advances by his correspdt. in Paris beyond the sum pd. for his bills ante 1815. July 5.—29. Hhd. exp. 5.D.
            
            
              
               29. 
              
                Warren. Brown’s oats 1.54 ferrge. 1.D. } 10.04   N. Flood’s lodgg. and arrears 4.D. Hunter’s brfast. 3.5.  
            
            
              July
               1. 
              
            
            
              
               2. 
              
              Renewed my standing note of 2000.D. at bk. of Virginia for Aug. 8. See May 24.
            
            
              
              Signed a note for 3000.D. to bank of US. in Richmd. to take up my addnal. note of 2000.D. given to bk. Virga. ante May 24. and for current purposes (discounted July 9.).
            
            
              
               5. 
              
              Lynchbg. Towles’s breakft. 1.50.
            
            
              
               13. 
              
              Nace & Philip for pontage at Lynchbg. .12½.
            
            
              
              Poplar forest debts & vales 8.D.
            
            
              
                Hunter’s oats 1.D. Henry Flood’s loging &c. 3.40. }  10.15   Warren ferrge. 1. Brown’s oats &c. & arrears 3.75.  Enniscorthy vales 1.D. 
            
            
              
               14. 
              
            
            
              
               15. 
              
            
            
              
              Monticello. pd. a midwife attending Fanny 2.D.
            
            
              
               18. 
              
              Pd. Martin Baker for wine (Albaflores) furnished some years ago 20.D.
            
            
              
               19. 
              
              Hhd. xp. .75—Do. 1.
            
            
            
              
              20.
              
               Recd. of Martin Dawson cash1657.44 } Left  in  his  hands  for store acct. due him  50.56    for Eli Alexander 500. being the price of the lands I sold him below Milton.    for Th:J. Randolph 92  2300.  
            
            
              
              Note the 500.D. to Alexander is towards the difference of value of the lands I exchanged with him.
            
            
              
              Nace sewers 1.D.
            
            
              
               21. 
              
              Pd. James Leitch on acct. 1000.D. pd. Saml. Leitch store acct. 9.90 D.
            
            
              
              Pd.  Austin for an Umbrella 8.D.
            
            
              
              Pd. (thro’ E. Bacon) Dr. Ragland’s acct. 8.D. Hhd. exp. 1.D.
            
            
              July
               26. 
              
              Pd. James Lindsay 93.58 for Brand’s estate for hay furnished last year.
            
            
              
               28. 
              
              Montpelier vales 1.50. 
            
            
              
               29. 
              
              Colo. Lindsay’s do. 1.
            
            
              
               31. 
              
              Charity 2.D.—Defoe 3. geese 1.D.
            
            
              Aug.
               1. 
              
              Hhd. exp. 1.D.
            
            
              
               2. 
              
              Inclosed to John Vaughan 400.D. to procure a bill for that sum and remit it to Thomas Appleton with a letter desiring him to pay 380.52 to the representatives of Philip Mazzei, being one year’s interest on 6432.D. for which his lot in Richmd. was sold by Gibson & Jefferson, and the money placed to my credit July 14. 1813.
            
            
              
              Pd. Wilson Madeiras for a pr. of shoes 3.D.
            
            
            
              
               3. 
              
              Settled this day with Wm. Johnson, balance due me 30.63.
            
            
              
               4. 
              
              Horseler Charlottesville .12½ hhd. xp. 7.D.
            
            
              
               6. 
              
              Inclosed to Harrison Hall 21.D. to wit 6.D. for Portfolio & to be discontind. 10.D. for 5th. & 6th. vols. Law journal & 5.D. in advance for the 7th. 
            
            
              
               7. 
              
              Pd. Roland Goodman 30.D. on account.
            
            
              
              Drew on Gibson & Jefferson for 208.D. in favr. Sam. Carr for 29 B.–3 b. corn @ 7.D.
            
            
              
              Sent Mr. Bacon 17.75 to wit for tallow 5.D. Pollock leather 12.75.
            
            
              
              Cash left on hand 55.75.
            
            
              
               9.
              
               Warren. vales 1.50 ferriage 1.62½. } 9.66½ H. Flood’s lodging &c. 3.50. Hunter’s brkfast. &c. 3.04.  
            
            
              
            
            
              
               10. 
              
            
            
              
               11. 
              
              Cate for 3. turkey polts 1.
            
            
              
               13. 
              
              Recd. from Joel Yancey 18.25 in part proceeds of a hhd. tobo. of mine he has sold at Lynchbg. @ 8½ D. pr. Cwt.
            
            
              
               14. 
              
              Gave E. W. Randolph at Greenlee’s 2.D.
            
            
              
              Natural bridge. pd. to Patrick Henry 5.D. to be pd. to the Sher. of Rockbridge for taxes past & to come.—gave him 1.D.
            
            
              
              Greenlee’s entertt. 5.25.
            
            
              
               15. 
              
              Wright’s brkft. &c. 4.
            
            
              
               19. 
              
              Renewed my note of 3000.D. in bk. US. for Sep. 5. See ante July 2.
            
            
              
               20. 
              
              Inclosed to Louis Fernagus de Gelone 8.50 for books last sent.
            
            
              
               21. 
              
              Johnny (Cretia’s) for Shaw repairing cart on the road 1.75.
            
            
              
               23. 
              
              Inclosed to Henry Niles 5.D. for Weekly register to Sep. 1718. 
            
            
            
              
               30. 
              
              Pd.  Antrim 36. yds. plaistering 12.D.
            
            
              Sep.
               1. 
              
              Cate for chickens 1.D.
            
            
              
               16. 
              
              Recd. of Joel Yancey 59.D. on acct. of hhd. of tobo. sold ante 13th.
            
            
              
               17. 
              
              Lynchbg. watchmaker 3.D. pr. shoes 2.75 whip .12½ horses .95 = 6.82½.
            
            
              
              Burwell gratuity 10.D. John Hemings do. 20.D.
            
            
              
               18. 
              
              Gave  Eubanks sher. Bedford ord. on Gibson & Jeff. for 133.80 D. for taxes now due.
            
            
              
               19. 
              
              Debts & vales at Poplar Forest 12.05 Ellen 2.D.
            
            
              
               Hunter’s oats 1.20.} 15.35 H. Flood’s lodging &c. 5.40 N. Flood’s brkft. 2.50 Warren ferrge. 2.75.  Enniscorthy vales 1.50.  
            
            
              
              20.
              
            
            
              
               21. 
              
            
            
              
              Cash on hand 13.50.
            
            
              Sep.
               23. 
              
              Hhd. exp. 1.D.
            
            
              
               26. 
              
              Gave  Hardin ord. on Jas. Leitch for 11.D. for 33 ℔ hops.
            
            
              
               27. 
              
              Drew on Gibson & Jefferson in favr. Clifton Harris sher. Albemarle for taxes & tickets 156.07 payable Oct. 25. of which 18.02 Mrs. Lewis.
            
            
              
               28. 
              
              Nace sewers 2.D.
            
            
              
               29. 
              
              Recd. of V. W. Southall 150.D.
            
            
              Oct.
               1. 
              
              Inclosed to Absalom Townsend assee. of H. G. Spafford 3.D. for a year of the monthly magazine & withdrew my subscription.
            
            
              
              Gill expences in carrying letters to Coleman et al. viewers of road 1.D. 
            
            
            
              
               3. 
              
              Houshd. exp. 1.D.
            
            
              
              Pd. Colo. Monroe for 2. mules bot. some time ago 120.D.
            
            
              
               12. 
              
              Hhd. exp. 5.50 Lietch the 11.D. ante Sep. 26.
            
            
              
               13. 
              
              Pd. Kinsolving dinners of the Viewers of the road 2.D.
            
            
              
               15. 
              
              Hhd. exp. 1.D. 18. Boatage of a box from Richmd. .25.
            
            
              
               19. 
              
              Jerry 11. Muscovy ducks 2.75—Nace sewers 1.D.—Hhd. exp. 1.
            
            
              
               20. 
              
              Hhd. exp. 2.D.
            
            
              
               21. 
              
              Settled with Roland Goodman, balance due him 1.77 which I pd. him.
            
            
              
              Paid him also 1.D. for cabbages &c.
            
            
              
               23. 
              
              Gave Francis Eppes 3.D.
            
            
              
               24. 
              
              Gave do. 10.D. recd. of V. W. Southall 40.D.
            
            
              
              Pd. Hague for pr. of shoes 3.25. pd. seeing lions .25.
            
            
              
               25. 
              
              Hhd. exp. 1.D.
            
            
              
               26. 
              
              Drew on Gibson & Jeff. in favor of V. W. Southall for 190. D. recd. as before Sep. 29. & Oct. 24.
            
            
              
               30. 
              
              Renewed my note in bk. US. for Nov. 5. See Aug. 19.
            
            
              
              Inclosed to Joseph Delaplaine 12.D. for the 1st. & 2d. Nos. of the Repository & for the 3d. not yet published.
            
            
              Nov.
               1. 
              
              Hhd. exp. 1.D.
            
            
              Nov.
               2. 
              
              Hhd. exp. 1.D.
            
            
              
               3. 
              
              Drew on Gibson & Jeff. in favr. Saml. Carr for 199.68.D. for corn & hay.
            
            
              
              Drew on do. in favr. Th:J. Randolph for 157.56 D. in full of Thomson Gooch’s wages of last year.
            
            
              
               8. 
              
              Hhd. exp. 2.50. 12. Charity. Carroll 1.D.
            
            
              
               12. 
              
              On settlemt. of accts. with E. Bacon I owed him on the 22d. Sep. last (when the year’s wages became due 1102.09 D. principal & calculated all the interest to Dec. 31. next when it will be 145.18 D. making in all 1247.27.
            
            
              
               13. 
              
              Borrowed of Jas. Leitch 50.D.
            
            
              
               14. 
              
              Hhd. xp. 2.D.
            
            
              
              15.
              
                  D   Drew on Gibson & Jeff. in favr.  Eleanor W. Randolph  100   Do. Cornelia Randolph 100   
            
            
              
               Drew on do. in favr. of Edmd. Bacon payable Dec. 31. 145.18 D. being the interest above stated. taken back Dec. 28.
            
            
            
              
               16. 
              
              Nace sewers 1.D.
            
            
              
              17.
              
                Warren.  servt. 1.D.    Brown servts. & horses 8.D. ferrge. 1.D. H. Flood’s lodging 4.58.   
            
            
              
              18.
              
            
            
              
               19. 
              
              Hunter’s brkfast. 2.62½ = 17.20½.
            
            
              
               22. 
              
              Gave Wm. Miller ord. on Gibson & Jefferson for 116.61 balance due for his services of 1816. by settlemt. with Mr. Yancey.
            
            
              
              Gave Robt. Miller ord. on Gibson & Jefferson for 138.43 balance due for his services of 1816. & for a mare bought, as pr. settlemt. with J. Yancey.
            
            
              Nov.
               23. 
              
              Cate to pay for 5. turkies 4.50.
            
            
              
               29. 
              
              Pd. John Organ for running land lines of Pop. For. 8.D. 
            
            
              Dec.
               3. 
              
              Lynchbg. Dr. Humphries paint & oil 9.05. Wells’s oats .50.
            
            
              
               18. 
              
              Recd. of Arch. Robertson 40.D.
            
            
              
              Drew in favr. of do. on Gibson & Jeff. for 40.
            
            
              
              Pd. feeding horses at Wells’s Lynchbg. .75.
            
            
              
               20. 
              
              Poplar Forest debts & vales 9.D.
            
            
              
               22. 
              
               Lodging &c. at Flood’s 5.D.} 10.25 Warren  ferriage & ferry men 2.75 + 2.25 overpd.     vales .25.   
            
            
              
              23.
              
            
            
              
              24.
              
                Renewed my notes  in bank Virga.  2000.D. for Feb. 18.    in bank US. 3000.D. for Jan. 9.  
            
            
              
               25. 
              
              Houshold exp. 1.25.
            
            
              
              Pd. E. Bacon for Higginbotham’s people for 9 B.–3 b. corn 19.21 Hhd. exp. 1.D.
            
            
              
               26. 
              
              Recd. (by J. Hemings) 2.D. of the overplus ferriage ante Dec. 22.
            
            
              
              Nace sewers 1.D. 27. Hhd. exp. 2.D.
            
            
              
               28. 
              
              Agreed with E. Bacon that his future wages shall be 50.£.
            
            
              
               29. 
              
              Repd. Kelly & Norris transportn. of a keg of butter 1.50.
            
          
        